In re Fred’s Painting, Inc.; Nicklas, Manfred; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 453-173; to the Court of Appeal, Fifth Circuit, No. 96-CW-0405.
Granted. Judgment of the trial court is reversed. Summary judgment is granted in favor of Fred’s Painting, Inc. and Manfred Nicklas, dismissing plaintiffs suit against them with prejudice. See Alexander v. Ingersoll-Rand, 661 So.2d 1365 (La.1995).
LEMMON, KIMBALL and JOHNSON, JJ., would grant and docket.
CALOGERO, C.J., not on panel.